





EXHIBIT 10.3




PROMISSORY NOTE




$1,000,000.00

July 21, 2014




FOR VALUE RECEIVED, the undersigned (the “Maker”) promises to pay to the order
of Michael Mathews (the “Holder”) the sum of one million and No/100 Dollars
($1,000,000.00), or such lesser sum as shall have been advanced, together with
interest thereon computed at the per annum rate of ten percent (10%) on January
1, 2016.  Prior to maturity, the Maker shall pay the Holder interest on the last
day of each month.  This Note replaces that certain promissory note dated
September 25, 2013, which replaced a promissory note dated July 1, 2013.  




While in default this Note shall bear interest at the rate of 18% per annum or
such maximum rate of interest allowable under the laws of the State of New York.
 




Payments shall be made in lawful money of the United States at 224 West 30th
Street, Suite 604 New York, N.Y. 10001, or at such other place as may be
designated in writing by the Holder.




This Note shall be considered in default at the option of the Holder when (i)
any past due installment of interest has not been made within five days after
notice of non payment has been provided to the Maker (ii) payment of principal
and accrued interest required to be made hereunder shall not have been made on
the due date or as provided in the next paragraph. This Note shall remain in
default until said payment shall have been made.  Failure at any time of the
Holder to exercise said option shall not constitute a waiver of the right to
exercise the same at any time.  




In the event the Maker shall commence any case, proceeding or other action under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it as
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts, or seeking appointment of a receiver, custodian, trustee or other
similar official for it or for all or any substantial part of its assets; or
there shall be commenced against the Maker, any case, proceeding or other action
which results in the entry of an order for relief or any such adjudication or
appointment remains undismissed, undischarged or unbonded for a period of 30
days; or there shall be commenced against the Maker, any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, restraint
or similar process against all or any substantial part of its assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within 10 days from the
entry thereof; or the Maker shall make an assignment for the benefit of
creditors; or the Maker shall be unable to, or shall admit in writing the
inability to, pay its debts as they become due; or the Maker shall take any
action indicating its consent to, approval of, or acquiescence in, or in
furtherance of, any of the foregoing; then, or any time thereafter during the
continuance of any of such events, any of these events shall

















--------------------------------------------------------------------------------







cause this Note to be in default and the entire unpaid balance of this Note then
outstanding, together with accrued interest thereon, if any, shall be and become
immediately due and payable without notice of demand by the Holder.




All makers and endorsers now or hereafter becoming parties hereto jointly and
severally waive demand, presentment, notice of non-payment and protest and, if
this Note becomes in default and is placed into the hands of an attorney for
collection, to pay attorney's fees and all other costs incurred in connection
with such collection provided the Holder is the prevailing party.  “Attorney's
fees” are defined to include, but are not limited to, all fees incurred in all
matters of collection and enforcement, construction and interpretation, before,
during and after suit, proceedings and appeals, as well as appearances in and
connected with any bankruptcy proceedings or creditors, reorganization, or
similar proceedings.  “Attorney's fees” shall also include paralegal and law
clerk fees.  




The Maker knowingly, voluntarily and intentionally waives for itself and its
heirs, successors and assigns, any rights which any one of them might have to a
trial by jury with respect to any litigation, action, suit, or proceeding
(whether at law or in equity) based on or arising out of this Note or any course
of conduct, course of dealing (oral or written) or actions of any party or their
respective officers, principals, partners, employees, agents or representatives
in connection with the loan contemplated by this Note whether arising in
contract, tort or otherwise and whether asserted by way of complaint, answer,
cross claim, counter claim, affirmative defense or otherwise. No party shall
seek to consolidate any such litigation, action, suit, or proceeding in which a
jury trial cannot be or has not been waived with any other action in which a
jury trial has been waived.




This Note may not be changed or terminated orally, but only with an agreement in
writing, signed by the parties against whom enforcement of any waiver, change,
modification, or discharge is sought with such agreement being effective and
binding only upon attachment hereto.




This Note and the rights and obligations of the Holder and of the undersigned
shall be governed and construed in accordance with the laws of the State of New
York.




[Signature Page to Follow]




















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date aforesaid.




ASPEN GROUP, INC., a Delaware corporation

 

 

 

 

 

 

By:

 

 

Janet Gill, Chief Financial Officer
































































































